UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
RONALD BERGRIN,                                                        :
                                                                       :                    2/5/2020
                                    Plaintiff,                         :
                                                                       :      19-CV-9681 (VSB)
                  -against-                                            :
                                                                       :            ORDER
UNITED STATES, et al.,                                                 :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On January 28, 2020, Plaintiff submitted an application for appointment of counsel. In

determining whether to grant an application for counsel, the Court must consider “the merits of

plaintiff’s case, the plaintiff’s ability to pay for private counsel, his efforts to obtain a lawyer, the

availability of counsel, and the plaintiff’s ability to gather the facts and deal with the issues if

unassisted by counsel.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per

curiam). As a threshold matter, in order to qualify for appointment of counsel, Plaintiff must

demonstrate that his claim has substance or a likelihood of success. See Hodge v. Police

Officers, 802 F.2d 58, 60-61 (2d Cir. 1986). In reviewing a request for appointment of counsel,

the Court must be cognizant of the fact that volunteer attorney time is a precious commodity and,

thus, should not grant appointment of counsel indiscriminately. Cooper, 877 F.2d at 172.

        A more fully developed record will be necessary before it can be determined whether

Plaintiff’s chances of success warrant the appointment of counsel.

        I am also in receipt of correspondence from Plaintiff dated February 4, 2020, that was

sent to my Chambers email box. This correspondence has not been filed on the docket, and does

not appear to make a specific request of me.

        Accordingly, it is hereby
        ORDERED that Plaintiff’s application for the appointment of counsel is denied without

prejudice to renewal at such time as the existence of a potentially meritorious claim may be

demonstrated.

        IT IS FURTHER ORDERED that any correspondence addressed to me should be filed on

the docket if it relates to this case, unless there is a legal basis to seek an order that the

correspondence be filed under seal.

        The Clerk’s Office is respectfully directed to a mail a copy of this Order to the pro se

Plaintiff.

        SO ORDERED.

Dated: February 5, 2020
       New York, New York

                                                                       _______________________
                                                                       Vernon S. Broderick
                                                                       United States District Judge




                                                    2
